 590305 NLRB No. 73DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2297 NLRB 826 (1990).3933 F.2d 1045.Laverdiere's Enterprises and Truck Drivers, Ware-housemen and Helpers Local #340, a/w Inter-
national Brotherhood of Teamsters, AFL±
CIO.1Cases 1±CA±22854, 1±CA±22977, and 1±CA±23395November 12, 1991SUPPLEMENTAL DECISION AND ORDERREMANDINGBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn February 28, 1990, the National Labor RelationsBoard issued a Decision and Order2in the above-enti-tled proceeding in which the Board found that the Re-
spondent had violated Section 8(a)(5) and (1) of the
National Labor Relations Act by withdrawing recogni-
tion from the Union and by denying the Union's busi-
ness representative access to the plant for the purpose
of investigating a grievance, and violated Section
8(a)(1) by interfering with the enforcement of the
union-security clause. The Board ordered that the Re-
spondent cease and desist therefrom and take certain
affirmative action including, inter alia, recognizing and
bargaining with the Union to remedy the unfair labor
practices.Thereafter, the Board applied to the United StatesCourt of Appeals for the First Circuit for enforcement
of its Order. On May 22, 1991, the court issued its de-
cision in which it upheld the Board's unfair labor prac-
tice findings, but refused to enforce the Board's bar-
gaining order.3In footnote 11 of its opinion, the courtstated: ``[P]resumably on remand, the Board will wish
to modify its remedy by requiring an election.'' On
June 21, 1991, the court issued its judgment in which
it remanded the Order to the Board ``to determine the
appropriate remedy for [the] unfair labor practices,
given the conclusions and reasoning of the court in its
opinion.''The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has accepted the court's remand as thelaw of the case. Having duly considered the matter, in-
cluding statements of position filed by the Charging
Party and the Respondent, this proceeding is remanded
to the Regional Director for Region 1 to arrange an
election. In arranging and conducting the election, the
Regional Director shall proceed pursuant to the
Board's remedial authority under Section 10(c) of the
Act. Cf. Bowman Transportation, 120 NLRB 1147(1958). Further, in accord with the court's directive,we vacate the Board's prior Order in this case, and
substitute the revised Order set forth in full below in
order to remedy the unfair labor practices in a manner
consistent with the conclusions and reasoning of the
court.ORDERThe National Labor Relations Board orders that theRespondent, Laverdiere's Enterprises, Winslow, Maine,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Denying any valid exclusive bargaining rep-resentative access to the plant pursuant to the terms of
an expired collective-bargaining agreement without
first bargaining in good faith with the Union to an
agreement or to an impasse.(b) Interfering with the enforcement of a validunion-security clause.(c) Refusing to recognize and bargain with any validexclusive bargaining representative in the following
appropriate unit:All full-time and regular part-time warehouse em-ployees employed by the Employer at its Wins-
low, Maine warehouse, excluding all office cler-
ical employees, salespeople, pharmacy marking
employees, printing employees, return room em-
ployees, building maintenance employees, guards
and supervisors as defined in the Act.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its facility in Winslow, Maine, copies ofthe attached notice marked ``Appendix.'' Copies of the
notice, on forms provided by the Regional Director for
Region 1, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent immediately on receipt and maintained for 60
consecutive days in conspicuous places including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that the above-entitled pro-ceeding is remanded to the Regional Director for Re-
gion 1 for an election in accordance with the court's
opinion. 591LAVERDIERE'S ENTERPRISESAPPENDIXNOTICETOEMPLOYEESPOSTEDPURSUANTTOA
JUDGMENTOFTHE
UNITEDSTATESCOURTOF
APPEALSENFORCINGINPARTAND
DENYINGIN
PARTAN
ORDEROF
THENATIONALLABORRELATIONSBOARDThe United States Court of Appeals has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the National Labor Relations Act givesemployees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
deny any valid exclusive bargainingrepresentative access to the plant pursuant to the terms
of an expired collective-bargaining agreement without
bargaining in good faith with the Union to an agree-
ment or to an impasse.WEWILLNOT
interfere with the enforcement of avalid union-security clause.WEWILLNOT
refuse to recognize and bargain withany valid exclusive bargaining representative in the
following appropriate unit:All full-time and regular part-time warehouse em-ployees employed by us at the Winslow, Mainewarehouse, excluding all office clerical employ-
ees, salespeople, pharmacy marking employees,
printing employees, return room employees, build-
ing maintenance employees, guards and super-
visors as defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you under Section 7 of the National
Labor Relations Act.The United States Court of Appeals has also foundthat we do not have the duty to bargain with Truck
Drivers, Warehousemen and Helpers Local #340, a/w
the International Brotherhood of Teamsters, AFL±CIO
unless or until an election is held in which a majority
of our employees in the bargaining unit vote to select
that Union as their bargaining representative.LAVERDIERE'SENTERPRISES